internal_revenue_service number release date index number ---------------------------- ---------------------------- ---------------------------- in re ---------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-130339-18 date april date husband wife trust -------------------------------------------------------------- year accountant date year trust ---------------------------------------------- -------------------------------------------------------------- --------------------------- ------------------------------------------------------ --------------------------------------------------- ------------------------------------------------------------------------------ ------- ------------------- --------------------------- ------- ------------------------------------------------------------------------------ dear ----------------- this letter responds to your personal representative’s letter of date and subsequent correspondences requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to elect out of the generation-skipping_transfer gst_exemption automatic allocation rules with respect to certain transfers to trusts the facts and representations submitted are as follows on date a date before date husband and wife taxpayers created trust an irrevocable_trust for the benefit of their children trust has gst potential plr-130339-18 in year a year after date taxpayers transferred property to trust at the time of the year transfers taxpayers did not intend for gst_exemption to be allocated to any transfers to trust which was established primarily to benefit taxpayers’ children taxpayers retained accountant to provide advice with respect to the tax consequences of the year transfers to trust and to file any necessary tax returns accountant failed to advise taxpayers of the rules under sec_2632 regarding the automatic allocation of gst_exemption and the ability to elect out of the automatic allocation of gst_exemption by making an election under sec_2632 as a result taxpayers did not file form sec_709 united_states gift and generation-skipping_transfer_tax return for year and did not elect to opt_out of the automatic allocation of gst_exemption for transfers to trust gst_exemption was automatically allocated to transfers made by taxpayers to trust after year as a result of taxpayers’ failure to elect out of the gst_exemption automatic allocation rules for the transfers to trust on date in year a date after date taxpayers created trust an irrevocable_trust for the benefit of their children trust has gst potential in year taxpayers transferred property to trust at the time of the year transfers taxpayers did not intend for gst_exemption to be allocated to any transfers to trust which was established primarily to benefit taxpayers’ children taxpayers again retained accountant to provide advice with respect to the tax consequences of the year transfers to trust and to file any necessary tax returns accountant failed to advise taxpayers of the rules under sec_2632 regarding the automatic allocation of gst_exemption and the ability to elect out of the automatic allocation of gst_exemption by making an election under sec_2632 as a result taxpayers did not file form sec_709 for year and did not elect to opt_out of the automatic allocation of gst_exemption for transfers to trust gst_exemption was automatically allocated to transfers made by taxpayers to trust after year as a result of taxpayers’ failure to elect out of the gst_exemption automatic allocation rules for the transfers to trust taxpayers request the following rulings extensions of time under sec_2642 and sec_301_9100-3 to elect out of automatic allocation of gst_exemption for all transfers to trust under sec_2632 extensions of time under sec_2642 and sec_301_9100-3 to elect out of automatic allocation of gst_exemption for all transfers to trust under sec_2632 plr-130339-18 law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption is treated as allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred under sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 under sec_2632 a gst_trust is a_trust that could have gst potential with respect to the transferor unless the trust satisfies any of the exceptions listed in sec_2632 i - vi sec_2632 provides that an individual may elect to have sec_2632 not apply to any and all transfers made to a particular trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more or all current-year transfers made by the transferor to a specified trust or trusts and the automatic allocation of gst_exemption elect out with respect to all future transfers made by the transferor to a specified trust or trusts sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made plr-130339-18 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 a taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied for rulings no and no accordingly taxpayers are each granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules with respect to all transfers taxpayers made to trust and an extension of time of days from the date of this letter to elect out of the automatic allocation rules with respect to all plr-130339-18 transfers taxpayers made to trust each election should be made on an amended form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the form 709’s in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs and special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
